Filed 6/2/15 P. v. Gonzalez CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B258674

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA103527)
         v.

REFUGIO GONZALEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Bruce F. Marrs, Judge. Affirmed.


         Melissa A. Fair, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.
                                            __________________________
       Refugio Gonzalez was convicted by a jury of grand theft and burglary. The trial
court sentenced him to four years in prison. He appeals from the judgment of conviction.
We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       1. Facts
       In August 2013, Trang Huynh hired appellant Gonzalez to install an air
conditioning system in the El Monte home she shared with her parents. Trang and her
mother, Jenny Huynh,1 noticed that Gonzalez engaged in “unusual activities” during the
installation. Among other things, when Gonzalez worked in the bedrooms, he kept the
doors closed. He left installation of the bedroom air vents for last, giving him an excuse
to continue going into the bedrooms. After Jenny caught Gonzalez in Trang’s bedroom
with the door locked, she became suspicious and checked her bedroom to see if anything
was missing. She discovered her 18-karat gold necklaces, a pendant, and a bracelet were
missing from her bedroom; they had been stored in a jewelry box she kept in her
nightstand. She had purchased the jewelry for approximately $1,700. Jenny also
discovered that $700 in cash was missing from her purse, which was also kept in the
bedroom.
       Jenny alerted Trang to the thefts. Trang checked her own bedroom and discovered
that a gold Rolex watch and a seven-piece bangle bracelet set were missing from a locked
file cabinet. The watch was valued at approximately $20,000; the bracelets were worth
approximately $1,500.
       Trang purchased a video surveillance camera system and surreptitiously placed the
cameras in her and her parents’ bedrooms. Watching a live feed from the cameras, Trang
observed Gonzalez in her parents’ bedroom. He searched her mother’s jewelry box,
looked under the bed, and opened drawers. A videotape of these activities, taken from
the surveillance system, was played for the jury. Trang also saw, via a live feed from the


1
      For ease of reference, and with no disrespect, we refer to the Huynhs by their first
names.

                                             2
camera in her own room, Gonzalez going through Trang’s drawers and cabinets and
attempting to open the file cabinet. However, the video system did not record Gonzalez’s
activities in Trang’s room.
       Trang called the police, but before they arrived Gonzalez approached her, stated
that he had “messed up,” and admitted taking some of the jewelry. He promised to return
the items. Out of concern for Gonzalez’s family, Trang cancelled her request for police
assistance and agreed to drop the matter if Gonzalez returned the stolen items within
48 hours. When he failed to do so, she reported the thefts to police.
       2. Procedure
       Trial was by jury. Gonzalez was convicted of grand theft of personal property
exceeding $950 (Pen. Code, § 487, subd. (a))2 and the first degree burglaries of Trang
and Jenny (§ 459). The trial court sentenced Gonzalez as follows. On count 3, burglary,
the base count, it imposed the midterm of four years. On count 1, grand theft, it imposed
the midterm of two years, stayed pursuant to section 654. On count 4, burglary, it
imposed a concurrent term of four years. It imposed a restitution fine of $800 (§ 1202.4,
subd. (b)); a suspended parole restitution fine in the same amount (§ 1202.45); a court
operations assessment of $120 (§ 1465.8, subd. (a)(1)); a criminal conviction assessment
of $90 (Gov. Code, § 70373); a crime prevention programs fine, a penalty assessment,
and a state surcharge ($41, §§ 1202.5, 1464, 1465.7); and a booking fee. It also ordered
Gonzalez to pay victim restitution in the amount of $23,900. (§ 1202.4, subd. (f).) The
court awarded Gonzalez 38 days of actual custody credit and 38 days of conduct credit,
for a total of 76 days.
       Gonzalez filed a timely notice of appeal on August 28, 2014. This court appointed
counsel to represent Gonzalez on appeal.




2
       All further undesignated statutory references are to the Penal Code.

                                             3
                                     DISCUSSION
       After review of the record, appellant’s court-appointed counsel filed an opening
brief which raised no issues, and requested this court to conduct an independent review of
the record pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441-442. On February 27,
2015, we advised appellant that he had 30 days to submit by brief or letter any
contentions or argument he wished this court to consider. No response has been received
to date.
       We have examined the entire record and are satisfied appellant’s attorney has fully
complied with the responsibilities of counsel and no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 126; People v. Wende, supra, 25 Cal.3d at p. 445.)
                                     DISPOSITION
       The judgment is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                ALDRICH, J.


We concur:



             KITCHING, Acting P. J.




             EGERTON, J.





        Judge of the Los Angeles Superior Court, assigned by Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4